USCA11 Case: 22-10399    Date Filed: 07/26/2022   Page: 1 of 2




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 22-10399
                Non-Argument Calendar
                ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
JOSE MENDEZ-MORALES,
a.k.a. Tiger,
a.k.a. David Mendoza,
a.k.a. David Pineda,


                                        Defendant-Appellant.
USCA11 Case: 22-10399        Date Filed: 07/26/2022     Page: 2 of 2




2                      Opinion of the Court                22-10399

                     ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
            D.C. Docket No. 1:19-cr-00304-ELR-AJB-1
                    ____________________

Before ROSENBAUM, NEWSOM, and GRANT, Circuit Judges.
PER CURIAM:
       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is GRANTED.
See United States v. Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993)
(sentence appeal waiver will be enforced if it was made knowingly
and voluntarily); United States v. Boyd, 975 F.3d 1185, 1192 (11th
Cir. 2020) (the touchstone for assessing if a sentence appeal waiver
was made knowingly and voluntarily is whether it was clearly con-
veyed to the defendant that he was giving up his right to appeal
under most circumstances).